1                                     UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                  ***
     EDWINA BAILEY,
4
                         Plaintiff,
5                                             2:20-cv-00328-JAD-VCF
     vs.                                      ORDER
6    SMITH’S FOOD & DRUG CENTERS, INC.
     d/b/a SMITH’S FOOD & DRUG #358;
7
     KATIE WILSON; DOES 1 through 100 and ROE
8
     CORPORATIONS 1 through 100, inclusive,
                         Defendants.
9
          Before the Court is the Joint Status Report Regarding Settlement (ECF NO. 55).
10
          Accordingly,
11
          IT IS HEREBY ORDERED the Joint Pretrial Order must be filed on or before June 16, 2021.
12
          DATED this 17th day of May, 2021.
13
                                                             _________________________
14                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
